IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-41381
                         Conference Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,
versus

ANIBAL CABRERA-PIRIS,
                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-635-ALL
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anibal Cabrera-Piris appeals his sentence following his

guilty-plea conviction of one count of possession of

approximately 6025 pounds of marijuana with intent to distribute.

He argues that the district court erred in denying him a downward

adjustment for acceptance of responsibility pursuant to U.S.S.G.

§ 3E1.1(a).    Cabrera-Piris has not shown that the district

court’s determination on this matter, which is entitled to great

deference, should be overturned.    See United States v. Spires, 79

F.3d 464, 467 (5th Cir. 1996); See United States v. Wilder, 15

F.3d 1292, 1298-99 (5th Cir. 1994).    Accordingly, the judgment of

the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.